Turney, J.,
delivered the opinion of the court.
The Giles National Bank, on the 26th of July, 1875, recovered a judgment against M. E. Eddins, J. J. J. Eddins, and W. G. Lewis, for $141.35. An. execution was levied on a tract of land, the property of M. E. Eddins. The levy being too late to advertize and sell, an order of sale issued January 14, 1876. On March 11, 1876, a sale was had; W. G. Lewis became the purchaser at the' bid of $1,470.55, *624and being a judgment creditor of M. E. Eddins, advanced his bid by $58.95. On November 4, 1875, Lincoln Savings Bank obtained judgment against M. E. Eddins for $5,620.87, and on the 1st day of June, 1876, redeemed from Lewis and advanced the bid upon the land by the amount of its judgment, making in all $7,503.22. On the 24fch of March, 1876, W. J. Bidgeway and A. G. Ezell, being judgment creditors of Eddins, filed their bill attaching the equity of redemption of Eddins, and asking its sale for the benefit of their debt. The sale was ordered, aud was had on the 5th of May, 1877. "W. J. Bidgway became the purchaser at $60. On the 21st of August, 1877, Lincoln Saving Bank filed its bill, one of the objects being to prevent a confirmation of the sale of the equity of redemption to Bidgway, to remove cloud from its title, etc. There was demurrer, which was. overruled, and the cause appealed to this court.
By his purchase Bidgway took just such interest as Eddins had at the time of the attachment — nothing more, nothing less. At that time Eddins had the right to redeem the land from the original purchaser, or a subsequent redeeming creditor. This right continued for two years from the sale. Until it was exercised, any judgment creditor had the clear legal right to redeem from him who had last redeemed. If Eddins had failed to redeem, then at the end of two years the last redeeming creditor would take the title in fee, and the right of redemption by Eddins would be forever gone.
The purchaser of this right, standing in Eddins’s *625shoes, must have pursued the course the law required of Eddins, aud having purchased the equity or right of redemption, but not having exercised it by actual redemption, he has acquired no superior right to other creditors in a race of diligence to secure debts — no preference can be shown him.
The pendency of suit by one creditor to force a sale of the debtor’s right of redemption, in no way impugns the rights of other creditors to redeem, nor in any manner postpones them. The purchaser in this case has no right to a confirmation of his purchase to the prejudice of complainant.
This view of the case precludes the necessity of deciding the propriety or regularity of the proceeding to sell the debtor’s right of redemption, or of the jurisdiction of the court to make the sale. "We intimate no opinion upon these questions.
Affirm the decree.